        Case 1:17-cv-01675-AWI-SAB Document 97 Filed 08/06/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                             )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING DEFENDANTS TO FILE A
13          v.                                       )   RESPONSE TO PLAINTIFF’S MOTION FOR
                                                         ACCESS TO HIS MEDICAL RECORDS
14                                                   )
     M. HERNANDEZ, et al.,
                                                     )   [ECF No. 96]
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On July 31, 2020, the undersigned issued Findings and Recommendations recommending that

20   Defendants’ motion for summary judgment be granted. (ECF No. 95.) On this same date, Plaintiff

21   filed a motion for access to his medical records to oppose Defendants’ motion for summary judgment.

22   (ECF No. 96.) However, as noted in the Findings and Recommendations, Plaintiff previously filed

23   two separate oppositions to Defendants’ motion for summary judgment (ECF Nos. 85, 89), supported

24   with medical records. Because Plaintiff filed two separate oppositions, with supporting

25   documentation, the Court proceeded to address the merits of Defendants’ motion. At this juncture, the

26   Court cannot determine what, if any, medical records Plaintiff does not have access to that may be
27   necessary to oppose Defendants’ motion. The Court find that input from Defendants as to whether

28   Plaintiff has been given access to his medical records is necessary to resolve Plaintiff’s motion.

                                                         1
        Case 1:17-cv-01675-AWI-SAB Document 97 Filed 08/06/20 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that within twenty (20) days from the date of service

2    of this order, Defendants shall file a response to Plaintiff’s motion for access to his medical records,

3    filed on July 31, 2020. Defendants shall address whether Plaintiff has followed the proper procedure

4    in obtaining access to his medical records and, if so, whether he has been given access to the requested

5    medical records.

6
7    IT IS SO ORDERED.

8    Dated:     August 6, 2020
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
